Zimmerman, Axelrad,                                                 3040 POST OAK BOULEVARD
            Meyer, Stern & Wise, P.C                                              SUITE 1300
                      ATTORNEYS AT LAW
                                                                                  HOUSTON. TEXAS 77056-6560


                                                                                  DIRECT DIAL:           (713) 212-2641
                         LEONARD J. MEYER                                         DIRECT FAX:            (713) 212-2740
                             SHAREHOLDER                                          TELEPHONE:             (713) 552-1234
                                                                                  EMAIL:         lmeyer@zimmerlaw.com
                       Board Certified Civil Trial Law
                     Texas Board of Legal Specialization




                                                           June 30, 2015                            FILED IN
                                                                                            1ST COURT OF APPEAL?;
                                                                                               HOUSTON TEXAS

Via Regular Mail
Mr. Christopher A. Prine
                                                                                               JUL 0 2 2015
Clerk of the Court                                                                          CHRISTOPHER ,*r>t-nlWL
Texas Court of Appeals                                                                     CLERKI
First District
301 Fannin, 2nd Floor
Houston, Texas 77002

        Re:       Court of Appeals No.                     01-12-01086-CV
                  Trial Court Case No.:                    2009-03407


        Style: DJStephancoAuto Services, LLC and DavidStephan v. Alnoor andShelina Malick

Dear Mr. Prine:


        Enclosed is a copy of the March 26, 2014 decree in which the United States Bankruptcy
Court for the Southern District of Texas granted John Matthew Rembert a discharge under section
727 of Title 11, United States Code. The Bankruptcy Court's decree has rendered the appeal by Mr.
Rembert moot. Further, Mr. Rembert has requested a dismissal of his appeal and our clients, which
upon information and belief are the sole remaining adverse party, do not oppose his request to
dismiss his appeal. Accordingly, we would respectfully request that the Court consider dismissing
this matter in accordance with Mr. Rembert's request as a matter ofjudicial efficiency.

        Should you have any questions, please do not hesitate to call me.

                                                           Sincerely

                                                           /s/ Leonard J. Meyer
                                                           Leonard J. Meyer
                                                           For The Firm


LJM/lbg
Enclosure


Cc:     John Matthew Rembert
        5540 S. Peek
        Katy, Texas 77450